Citation Nr: 1545001	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to herbicide exposure and/or to service-connected ischemic heart disease.

2. Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to herbicide exposure and/or to service-connected ischemic heart disease.


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to February 1974 and from February 1983 to January 1986.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for peripheral vascular disease of both lower extremities and for a left hip disability.  The Veteran's notice of disagreement (NOD) was received in September 2011.  A statement of the case (SOC) was issued in April 2013, addressing all issues decided in the July 2011 rating decision.  In May 2013, the Veteran filed a VA Form 9, substantive appeal, limiting his appeal to the claims for service connection for peripheral vascular disease of the right and left lower extremities.

In March 2015, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service personnel records establish that he served in the Republic of Vietnam during the Vietnam Era from December 1968 to December 1969.  He seeks service connection for peripheral vascular disease of the right and left lower extremities.  It is his contention that this disability is related to either his exposure to herbicides while in service, or to his service-connected ischemic heart disease.

In March 2015, this claim was remanded (in pertinent part) for a supplemental VA medical opinion.  Specifically, it was observed that in May 2012, when the Veteran was provided a VA medical examination, it was the examiner's opinion that the Veteran's peripheral vascular disease was unrelated to the ischemic heart disease because the peripheral vascular disease predated the diagnosis of ischemic heart disease.  The Board explained that this opinion was inadequate because it failed to address whether the Veteran's ischemic heart disease had caused or aggravated (permanently worsened beyond the natural progression of this disease) his peripheral vascular disease, and remanded the claim for a supplemental opinion from the May 2012 VA examiner, if available (and a different VA clinician, if not).
In June 2015, the Veteran's claims file was returned to the May 2012 VA examiner for a supplemental medical opinion.  Regarding the question of whether the Veteran's peripheral vascular disease was related to his exposure to Agent Orange in service, the examiner opined that the Agent Orange exposure did not cause the Veteran's peripheral vascular disease.  As an explanation for this opinion, he stated that peripheral vascular disease was "not presumed secondary to [Agent Orange] exposure," and that there were no notes in the Veteran's service treatment records regarding a peripheral vascular disease workup in service.  

The Board notes, however, that the "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, a medical opinion which concludes that a disease is not related to herbicide exposure solely because there is no presumption of service connection is inadequate for rating purposes.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").

Likewise, the examiner's rationale that the Veteran's peripheral vascular disease is unrelated to his service because it was not shown in his service treatment records is inadequate for the reason that disabilities diagnosed after service may nevertheless be service-connected if the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Notably, the Veteran has not asserted that his peripheral vascular disease had its onset in service.  Rather, it is his contention that the disease developed after service as a result of his exposure to Agent Orange in service.

Finally, with respect to the question of whether the Veteran's peripheral vascular disease was caused or aggravated by his service-connected ischemic heart disease, the examiner responded, "As noted in my 2012 exam the original diagnosis of [peripheral vascular disease] was in 1998 which predates the diagnosis date of 1999 for his [ischemic heart disease/coronary artery disease].  The [ischemic heart disease] did not cause the Veterans [sic] [peripheral vascular disease] nor was the [peripheral vascular disease] aggravated by the [service-connected ischemic heart disease]."

Although the examiner answered the question asked of him, he failed to provide an explanation for the rationale of his opinion.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the U.S. Court of Appeals for Veterans Claims held that "[a] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  Id. at 123.  Furthermore, the examiner was specifically requested in the March 2015 remand instructions to provide a "complete rationale" for any opinion expressed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).
 
While the Board regrets the delay involved in remanding this case again, it is also of the opinion that this claim must (for the above-explained reasons) be remanded to afford the Veteran an adequate examination/opinion.

Accordingly, the case is REMANDED for the following actions:

1. 	Arrange for the Veteran to be afforded an examination by an appropriate physician to determine the nature and likely etiology of the peripheral vascular disease in his right and left lower extremities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's peripheral vascular disease of the bilateral lower extremities is related to his military active duty service, and specifically to his exposure to herbicides therein?  (The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for peripheral vascular disease as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here addresses the likelihood that this Veteran's peripheral vascular disease is related to his herbicide exposure given his medical history, family history, risk factors, and etc.).

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's peripheral vascular disease of the bilateral lower extremities was caused OR aggravated (increased in severity beyond the natural progression) by his service-connected ischemic heart disease?  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  In doing so, the examiner should also comment on the opinions already of record in these matters (May 2012 and June 2015 VA examination opinions), expressing agreement or disagreement with the conclusions reached in each, and explaining the rationale for the agreement or disagreement.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.
2. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

